Citation Nr: 9923802	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  97-32 602	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for skin cancer, claimed as 
the result of herbicide exposure.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel





INTRODUCTION

The veteran served on active duty for 22 years, 8 months and 
29 days extending from April 1946 to September 1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision by the RO.  



REMAND

In written correspondence received in March 3, 1998, the 
veteran requested that his hearing before a Hearing Officer 
at the RO be rescheduled because he had sustained a 
cerebrovascular accident.  As the veteran provided notice 
that he could not attend his hearing due to illness, the RO 
should undertake to determine whether he still wishes to 
appear for another hearing at the RO.  

 Robinette, 8 Vet. App. 69 (1995) (38 U.S.C. § 5103(a) (West 
1991) imposes an obligation on the Secretary to notify a 
claimant of evidence needed to complete an incomplete 
application for benefits).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

The RO should take appropriate steps in 
order to contact the veteran to ascertain 
whether he still wishes to be scheduled 
for a hearing before a Hearing Officer at 
the local office.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  


